Citation Nr: 1112468	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable disability rating higher for chronic sinusitis/rhinitis. 

2. Entitlement to an initial disability rating in excess of 10 percent for asbestos exposure syndrome and chronic obstructive pulmonary disease (COPD) from December 15, 2004.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for asbestos exposure syndrome and chronic obstructive pulmonary disease (chronic bronchitis) and chronic sinusitis/rhinitis.

The issue of entitlement to an increased rating for asbestos exposure and COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected allergic rhinitis and sinusitis is not shown to be productive of incapacitating episodes requiring antibiotic treatment, or three or more non-incapacitating episodes manifested by headaches, pain, and purulent discharge or crusting per year, or significant nasal obstruction.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable evaluation for allergic rhinitis and sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.97, Diagnostic Code 6522 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in January 2005, May 2006, and February 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in April 2005, May 2005, and December 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that his chronic rhinitis/sinusitis is severe enough to warrant a compensable evaluation.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's allergic rhinitis and sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6514-6522 (2010).

Under Diagnostic Code 6514, a noncompensable rating is assigned for sinusitis when it is detected by X-ray only.  A 10 percent rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Code 6514 (2010).

For allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  With polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

The Veteran underwent VA examinations in April and May 2005.  At the April 2005 VA examination, the Veteran reported a productive cough that produces a yellow-green sputum.  He denied hemotysis and anorexia.  The Veteran had no incapacitation at that time.  The May 2005 examination report contained diagnoses of chronic bronchitis, sinusitis, and rhinitis, along with a history of asbestos exposure.  The Veteran stated that he experienced coughing spells, lasting approximately five minutes, four times daily.  He was not incapacitated other than for those five minutes.  

A physical examination revealed erythema of the nasal passages with purulent material present.  The Veteran also had an enlarged left tonsil with erythema and some tendency for mucus in that area.  Heart examination showed normal sinus rhythm and examination of the lungs revealed decreased respiratory movement.  

X-rays showed opacification of the left maxillary sinus with mucosal thickening and possibly soft tissue mass present.  There was also mucosal thickening and possibly soft tissue mass medially and inferiorly of the right maxillary sinus.  

The May 2005 report did not rule out the presence of polyps and neither of the reports addressed whether the Veteran was experiencing any nasal obstruction or incapacitating episodes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6522.  Accordingly, the Board remanded the claim to the RO for additional development.  

The Veteran was scheduled for an additional VA examination in December 2010.  At that examination, the examiner noted a history of wheezing, a non-productive cough, and increased shortness of breath.  The radiologist reported no incapacitating episodes, and 70 percent obstruction on the left side and 20 percent obstruction on the right side.  No polyps were observed on the CT scan.  

Although the Veteran has complained of constant sinus problems, the above evidence does not show at least one incapacitating episode of sinusitis a year or evidence of at least three non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  There is also no evidence of polyps or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Consequently, a compensable evaluation is not warranted for service-connected chronic rhinitis and sinusitis.  

Additionally, while the Veteran alleges that an MRI is necessary to determine whether polyps are present, the Board does not find that he has the necessary medical training or expertise to make that determination.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for service-connected allergic rhinitis and sinusitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final point, the Board finds that there is no showing that the Veteran's chronic sinusitis/rhinitis reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  The condition is not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for chronic sinusitis/rhinitis is denied.  


REMAND

The Veteran is service-connected for COPD.  He contends that his symptoms warrant a higher rating.  The Board finds that the RO has not complied with the directives in the December 2009 remand.  Therefore, additional development is necessary prior to adjudicating this claim.  

The Veteran was afforded respiratory examinations for VA compensation purposes in April 2005 and again in May 2005.  Upon VA examination dated in April 2005, physical examination did not reveal any cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The report shows that the Veteran had moderate obstructive lung defect with a mild bronchodilator response.  Post medication findings were FEV-1 at 78 percent and FEV-1/FVC at 69 percent.  The Veteran was diagnosed as having chronic bronchitis, chronic obstructive pulmonary disease, and asbestos exposure syndrome.

Upon VA examination dated in May 2005, physical examination revealed erythema of the nasal passages with purulent material.  Post medication findings were FEV-1 at 85 percent and FEV-1/FVC at 68 percent.  X-rays of the sinuses demonstrated an opacifications of the left maxillary sinus with mucosa thickening and possibly soft tissue mass medially and inferiorly of the right maxillary sinus.  The examiner noted that the Veteran had a history of polyps and that the aforementioned masses could possibly be polyps.  The Veteran was diagnosed as having chronic bronchitis, chronic sinusitis, chronic rhinitis, and a history of asbestos exposure.

The pulmonary function testing, however, did not include all necessary findings to accurately evaluate the Veteran's service-connected asbestos exposure syndrome and chronic obstructive pulmonary disease (chronic bronchitis) under the applicable rating criteria for chronic bronchitis and/or chronic obstructive pulmonary disease.  In particular, the test did not include a finding for the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  See 38 C.F.R. § 4.97, Diagnostic Codes 6600- 6604 (2010).  Therefore, the Board remanded the claim to the RO for additional development.

Medical records from June 2010 contained a PFT that revealed FVC of 87%; FEV-1 of 70% and FEV1/FVC of 91% predicted.  The Veteran underwent another VA examination in December 2010.  The Veteran reported coughing throughout the day and night, daily wheezing with temporary relief from inhaler use, and an inability to climb a flight of stairs without getting short of breath.  

The results from June 2010 and December 2010 still do not include a DLCO finding.  Given that the December 2009 Board remand directives specifically instructed the RO to include the percentage of predicted of DLCO, the claim must be remanded again to comply with the Board directives.  Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he identify all health care providers who have treated him for his service-connected asbestos exposure syndrome and COPD.  After securing any appropriate consent from the Veteran, VA must attempt to obtain copies of all treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran and his representative of this and request them to provide copies of the outstanding medical records.

2. The Veteran should be afforded another pulmonary examination to determine the current severity of his service-connected asbestos exposure syndrome and COPD.  The following considerations will govern the examination:

a. The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge such receipt and review in any report generated.

b. All necessary testing should be done, to include a pulmonary function test and any other appropriate testing.  The examiner should review the results of any testing prior to completion of the examination report.

c. The results of the pulmonary function test should be recorded in the appropriate manner for rating purposes, to include:

i. the percentage of predicted FEV-1 and FEV-1/FVC;

ii. the percentage of predicted of DLCO (SB). 

d. The examiner should also determine whether the Veteran has any of the following symptoms:

i. cor pulmonale (right heart failure), or

ii. pulmonary hypertension (shown by Echo or cardiac catheterization), or

iii. right ventricular hypertrophy, or

iv. a requirement of outpatient oxygen therapy, or

v. maximum exercise capacity of less than 20/ml/kg/min as measured by oxygen consumption with cardiac or respiratory limitation.

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all required developmental actions have been conducted and completed in full. The AMC/RO must then readjudicate the claim. If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


